DETAILED ACTION
Regarding Claims 1-15 and 27-29. Cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20, 22-26 and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “processing of the environment information is generated using statistical analysis of collected data, and wherein the statistical analysis is regression analysis”, but said limitation is a genus claim, broadly claiming all possible ways to perform the said processing using a regression analysis, the scope which goes beyond the original disclosure (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Furthermore, the original disclosure does not provide sufficient detail in regard to using the regression analysis to specifically process the environment information, other than describe regression analysis generally (both linear and non-linear). As such, due to the lack of detail, the original disclosure amounts to nothing more than a “wish” or “plan” for processing the environment information (see Ariad, Id., at 1179, “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself.” and Fiers vs Revel, 984 F2d 1164, 25 USPQ2d 1601, Id., at 1605 "As we stated in Amgen and reaffirmed above, such a disclosure just represents a wish or arguably a plan, for obtaining the DNA") and outlining of the goals. (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 19-29, 32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al., US-PGPUB 2015/0126824 (hereinafter LeBoeuf) (cited by the Applicant) in views of Border et al., US-PGPUB 2015/0279108 (hereinafter Border), Varga et al., US-PGPUB 2013/0176192 (hereinafter Varga) and Nalukurthy et al., US-PGPUB 2017/0061783 (hereinafter Nalukurthy)

          Regarding Claim 16. LeBoeuf discloses a head mounted device (Paragraph [0007], headset; Paragraph [0136], glasses or sunglasses), comprising:

an environment sensing module configured to sense at least one parameter of an environment of the user of the head mounted device, the sensing module comprising:
a sensor configured to sense a parameter of the environment of the user of the head mounted device (Paragraph [0009], [0011], environmental sensor), 
a communication component configured to send data sensed by the sensor indicative
of the parameter to an analyzing module (Paragraph [0014], analyzed locally or transmitted to remote processor; Fig. 1)
wherein the parameter relates to the air in the direct environment of the user and/or an electromagnetic wave in direct environment of the user and/or an acoustic wave in the direct environment of the user (Paragraph [0011]; Paragraph [0133])

Leboeuf further discloses a head mounted device providing audio-visual environment information and recommendation (Paragraph [0111]; recommend; Paragraph [0125], output; Paragraph [0127], recommend; Figs. 3, 9, 10, personal health tips, stress lowering tips, tips for cleaner air)

LeBouef does not disclose the environment information being guiding or navigation information based on environment criteria comprising air composition, sounds and/or electromagnetic wave, and wherein the head mounted device is configured to use geolocation and mapping data to provide navigation for the user based on the environmental criteria.

Border discloses a head mounted device providing environmental information and alerting the user of any hazardous condition, such as when the carbon monoxide sensor detects a high concentration above a threshold in the area (Paragraph [0236]; Fig. 1; Abstract)

Varga discloses a head mounted device providing environmental information and providing guidance to avoid hazardous zones using mapping and GPS (Paragraph [0006]; [0014]; [0017], and Figure 2A, awareness map; [0023]-[0024], [0028], HMD; [0030], map displayed in a Heads up Display; [0037], GPS; [0118]) 

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Border and Varga in LeBoeuf and have the head mounted device provides environmental information, the environment information being guiding or navigation information based on environment criteria comprising air composition, sounds and/or electromagnetic wave, and wherein the head mounted device is configured to use geolocation and mapping data to provide navigation for the user based on the environmental criteria, so as to safely guide the user away from hazardous condition.

The modified Leboeuf does not disclose processing of the environment information is generated using statistical analysis of collected data, and wherein the statistical analysis is regression analysis (Claim 35. wherein the regression analysis is employed for a prediction or to identify a pattern, Claim 36. wherein the regression analysis is a linear regression, and the linear regression uses linear predictor functions, Claim 37, wherein the regression analysis is a non-linear regression.

Nalukurthy discloses processing of the environment information is generated using statistical analysis of collected data, and wherein the statistical analysis is regression analysis (Claim 35. wherein the regression analysis is employed for a prediction or to identify a pattern, Claim 36. wherein the regression analysis is a linear regression, and the linear regression uses linear predictor functions, Claim 37, wherein the regression analysis is a non-linear regression (Fig. 3; Abstract; Paragraphs [0002]-[0003]; [0007]; [0038]; [0041]-[0043])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Nalukurthy in the modified LeBoeuf and processing the environment information is generated using statistical analysis of collected data, and wherein the statistical analysis is regression analysis (Claim 35. wherein the regression analysis is employed for a prediction or to identify a pattern, Claim 36. wherein the regression analysis is a linear regression, and the linear regression uses linear predictor functions, Claim 37, wherein the regression analysis is a non-linear regression, so as to accurately monitor the hazardous environment condition.

          Regarding Claim 17. LeBoeuf discloses the sensor is adapted to sense properties and/or composition of air around the user (Paragraph [0011])

          Regarding Claim19. Lebouef discloses determining geolocation data relative to geolocation of the user of the head mounted device (Paragraph [0071], location via GPS), and wherein the communication component is configured to send geolocation data together with, the data indicative of the parameter of the environment to a mapping module (Paragraph [0133], processed into a map correlating the location with environmental data; Fig. 12)

          Regarding Claim 20: LeBoeuf discloses a communication module configured to receive from the communication component data indicative of the parameter sensed by the sensor together with geolocation data, process the data indicative of the parameter of the environment of the user and the geo location data to generate a mapping of the parameter of the environment (Paragraph [0133], processed into a map correlating the location with environmental data; Paragraph [0108]; Figs. 1, 2, 12; Paragraph [0133])

          Regarding Claim 21. LeBoeuf discloses a communication element configured to receive from the communication component, data indicative of the parameter sense by the sensor, a memory storing at least computer executable instructions, and a processor to execute  computer executable instructions stored in the memory, wherein the computer executable instructions comprises instructions to (Figs. 1, 2):
process the data indicative of the parameter of the environment of the user to generate environment information indicative of air composition and/or electromagnetic radiations and/or sound of the environment of the user (Paragraph [0014]; Paragraph [0055], [0065], air quality; Paragraph [0125]; Paragraph [0133])

          Regarding Claim 22: LeBoeuf discloses the communication element is further configured to receive from a distant entity, a mapping of a: mapping parameter of the environment of the user, the mapping parameter relating to the air composition and/or the electromagnetic radiations and/or the sound of the environment of the user; and the computer executable instructions further comprises instructions to: process the mapping upon generating environment information (Paragraph [0133])

          Regarding Claim 23: LeBoeuf discloses the parameter sensed by the sensor and the mapping parameter relate to the air composition in the environment of the user (Paragraph [0133])

          Regarding Claim 24. LeBoeuf discloses the parameter sensed by the sensor and the mapping parameter relate to the electromagnetic radiations and/or to the sound in the environment of the user (Paragraph [0077])

          Regarding Claim 25. LeBeouf discloses a communication element configured to receive from the communication component data indicative of the parameter sensed by the sensor of the head mounted device ((Paragraph [0009], [0011], environmental sensor; Paragraph [0077]), a memory storing at least computer executable instructions; and a processor to execute the computer executable instructions stored in the memory, wherein the computer executable instructions (Figs. 1, 2), comprises instructions to;
process the data indicative of &e parameter of the environment of the user to generate environment information indicative of to air composition and/or electromagnetic radiations and/or sound of the environment of the user (Paragraph [0133])

          Regarding Claim 26. LeBeouf discloses each head mounted device further comprises a geolocation module configured to determine geolocation data relative to geolocation of the user of the head mounted device (Paragraph [0071], location via GPS), and wherein the communication component is configured to send geolocation data together with the data indicative of the parameter of the environment to a mapping module and each head mounted device is configured to send geolocation data together with data indicative of the parameter of the environment to the mapping module (Figs. 1, 2), configured to determine mapping of tire parameter oyer a zone in which the plurality of head mounted devices are located (Paragraph [0133])
          Regarding Claim 27: LeBeouf discloses an environment data receiving, during which environment data indicative of at least one parameter of the environment of the user are received from the head mounted sensing device, for at least one parameter relates to air in the direct environment of the user and/or electromagnetic wave in the direct environment of the user and/or acoustic wave in the direct environment of the user (Paragraph [0011], Figs. 1, 2; Paragraph [0009]), an environment information generating, during which an environment information is generated based at least on the received environment data (Paragraph [0133])

          Regarding Claim 28. Leboeuf discloses prior to the environment data receiving, a sensing during which at least one parameter relating to the air in the direct environment of the user and/or the electromagnetic wave in the direct, environment of the user and/or the acoustic wave in the direct, environment of the user is sensed by the sensor of the head mounted sensing device (Paragraph [0011])

          Regarding Claim 29. LeBoeuf discloses a geolocation data receiving during which geolocation data relative to the geolocation of tire user are received; and a mapping generating during which a mapping of the at least one parameter of the environment is generated based on the received environment data and geolocation data (Paragraph [0133], processed into a map correlating the location with environmental data; Paragraph [0108])

          Regarding Claim 32. Border disclose the recommendation is an information that a concentration of some chemical compound or pollen, in his environment is above a threshold value (Paragraph [0236]; Fig. 1; Abstract)

          Regarding Claim 34. LeBoeuf discloses the mapping relates to electromagnetic radiation in the environment of the user (Paragraph [0133], maps related to environmental conditions, where electromagnetic radiation is one of the environmental conditions detected by the environmental sensor, as disclosed in Paragraph [0011])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, US-PGPUB 2015/0126824 in views of Border, US-PGPUB 2015/0279108, Varga, US-PGPUB 2013/0176192 and Nalukurthy, US-PGPUB 2017/0061783 as applied to Claim 17 and further in view of Braun et al., US Pat No. 8,184,067 (hereinafter Braun)

          Regarding Claim 18: LeBoeuf discloses the head mounted device according to claim 17, further comprising a spectacle frame (Paragraph [0136]), 

The modified LeBoeuf does not explicitly disclose a spectacle frame, mid wherein the sensor is mounted on a bridge and/or pad and/or brace bar of the spectacle frame.

Braun discloses a spectacle frame, mid wherein the sensor is mounted on a bridge and/or pad and/or brace bar of the spectacle frame (Figs. 1, 2, 4; Col. 1, lines 17-19, lines 39-48)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Braun in the modified LeBoeuf and use a spectacle frame, mid wherein the sensor is mounted on a bridge and/or pad and/or brace bar of the spectacle frame, so that the environmental conditions can be sensed even for those wearing eyeglasses in a simple structural manner.

7.          Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, US-PGPUB 2015/0126824 in views of Border, US-PGPUB 2015/0279108, Varga, US-PGPUB 2013/0176192 and Nalukurthy, US-PGPUB 2017/0061783 as applied to Claim 16 and further in view of Pletcher et al., US Pat No. 9,158,133 (hereinafter Pletcher)

          Regarding Claim 31. Leboeuf discloses a headset sensing various types of environmental information (Paragraphs [0011])

The modified LeBoeuf does not explicitly disclose the sensor quantifying a presence of dust mites.

Pletcher discloses a quantifying a presence of dust mites (Col. 5, lines 31-41; Abstract)

          At the time of the invention filed, it would have been obvious to use the teaching of the Pletcher in the modified LeBoeuf and quantify a presence of dust mites, so as to accurately assess the physiological condition of the user.

8.          Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, US-PGPUB 2015/0126824 in views of Border, US-PGPUB 2015/0279108, Varga, US-PGPUB 2013/0176192 and Nalukurthy, US-PGPUB 2017/0061783 as applied to Claim 16 and further in view of Zour et al., US Pat No. 10,247,726 (hereinafter Zour)

          Regarding Claim 33. The modified LeBoeuf does not disclose the recommendation is an information of a better place around the user, comprising a lower concentration of chemical compound or pollen nearby.

Zour discloses the recommendation is an information of a better place around the user, comprising a lower concentration of chemical compound or pollen nearby (Claim 1; Abstract; Figs. 1-2 and 4).

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Zour in the modified LeBoeuf and have the recommendation is an information of a better place around the user, comprising a lower concentration of chemical compound or pollen nearby, so as to protect the user from hazardous situation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865